NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0754-20

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

ALEJANDRO CRUZ-JUAREZ,

     Defendant-Appellant.
___________________________

                   Submitted September 16, 2021 – Decided October 4, 2021

                   Before Judges Fuentes, Gilson, and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Municipal Appeal No. 20-
                   11.

                   Hugo Villalobos, attorney for appellant.

                   Michael H. Robertson, Somerset County Prosecutor,
                   attorney for respondent (Lauren E. Bland, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Alejandro Cruz-Juarez appeals from the October 7, 2020 Law

Division order convicting him after a trial de novo of driving while intoxicated

(DWI), N.J.S.A. 39:4-50, and driving with an expired driver's license, N.J.S.A.

39:3-10(a).    The Law Division judge imposed the same penalties as the

municipal court judge, including a two-year loss of license and other mandatory

fines and penalties for a second DWI offense.

      On appeal, defendant challenges only the DWI conviction, raising the

following points for our consideration:

              POINT I

              THE    OFFICER   LACKED    REASONABLE
              ARTICULABLE SUSPICION TO CONDUCT AN
              INVESTIGATORY STOP AFTER FOLLOWING THE
              DEFENDANT ON A HUNCH.

              POINT II

              THE DETENTION, STOP AND SEARCH WAS VOID
              UNDER N.J. [CONST. ART. I], PAR[A]. 7.

              POINT III

              INDEPENDENTLY THERE WAS NO PROOF BY A
              PREPONDERANCE OF THE EVIDENCE THAT
              PROBABLE CAUSE EXISTED TO ARREST THE
              DEFENDANT      FOR   DRIVING   WHILE
              INTOXICATED, (DWI).




                                                                         A-0754-20
                                          2
POINT IV

THE ALCOTEST RESULTS WERE NOT RELIABLE
AS THE STATE DID NOT PROVE BY CLEAR AND
CONVINCING EVIDENCE THAT THE ALCOTEST
INSTRUMENT WAS IN GOOD WORKING ORDER,
INSPECTED ACCORDING TO PROCEDURE, THE
OPERATOR WAS CERTIFIED AND THE TEST
WAS    ADMINISTERED     ACCORDING    TO
PROCEDURE.

    Leading Questions To An Alcotest
    Operator Who Was Reading From An
    Unidentified Hearsay Document

    Operator Entered The Wrong Time In The
    Alcotest

    The [Twenty-]Minute Observation Of
    Defendant Was Not Performed And The
    Alleged Synchronization And Delay Of
    Time Were Speculation

    The Two[-]Minute Lockout Violation
    Showed The Alcotest Was Not In Good
    Working Order And Operator Error

    Mouthpiece Proper Use Was Planted Via
    Leading Questions

POINT V

THE DEFENDANT DID NOT GET A FAIR TRIAL
BECAUSE THE PROCEDURAL FAILINGS IN THIS
TRIAL ESTABLISHED THAT THE "CUMULATIVE
IMPACT OF THE ERRORS WAS NOT HARMLESS."



                                             A-0754-20
                      3
                  A. In Violation Of The Defendant's Due
                  Process The Judge Failed To Wait For All
                  The Evidence To Be In Before He Blurted
                  Out Findings Of Fact And Used Evidence
                  That Was Not Provided In The Requested
                  Discovery    Contrary    To  Discovery
                  Demanded, Ordered And Filed Motion In
                  Limine.

                  B. The Court Erred In Entering The Results
                  Of The Air Report In Evidence Over
                  Defendant's Objection, . . . Before The
                  Foundational Documents Were Offered In
                  Evidence, Before Completing Direct,
                  Before Cross-Examination Of The Alcotest
                  Operator, Before Expert Testimony And
                  Before The Defendant Testified.

                  C. The Unexplained Destruction Of The
                  Video Was A Denial Of Defendant's Due
                  Process Rights And Prejudiced The
                  Defendant Who Was Unable To Place
                  Before The Trier Of Fact The Best
                  Evidence.

                  D. The Judge Failed To Control The Trial
                  And The Palpable Mistake Was A Clear
                  Abuse Of Discretion Which Deprived
                  Defendant Of A Fair Trial.

      We have considered these arguments in light of the record and applicable

legal principles. We reject each of the points raised and affirm substantially for

the reasons expressed by the Law Division judge in his cogent written statement

of reasons accompanying the October 7, 2020 order.


                                                                           A-0754-20
                                        4
      We discern these facts from the record. Shortly before midnight on

September 17, 2012, Bound Brook Police Officer Frank Waller was "on routine

patrol" when he noticed a "red vehicle" travelling east on Talmage Avenue

towards Vosseller Avenue. After following the vehicle in his marked police

cruiser, Waller observed the car make a left turn and "nearly [strike] multiple

cars . . . before jerking back to the center of the lane." Shortly thereafter, Waller

observed the vehicle make "a left [turn] from the right lane."

      Based on these observations, Waller conducted a motor vehicle stop and

approached the driver, later identified as defendant.         When Waller asked

defendant for his "license, registration and insurance," defendant responded he

"did not have a license."     Waller immediately noticed "an odor of alcohol

emanating from [defendant's] vehicle and . . . breath." Waller also noticed

defendant's "eyes were bloodshot," "watery," and "droopy," and "[h]is speech

was slurred." According to Waller, as defendant was retrieving his registration

and insurance, his "movements were abnormally slow" while he "fumbl[ed]

through documents." Upon further inquiry, defendant was unable to provide his

home address or his birthday. When Waller asked defendant "if he had anything

to drink," defendant "replied that he had one beer." Sergeant Vito Bet soon




                                                                              A-0754-20
                                         5
arrived on the scene as backup. Upon arrival, Bet also observed defendant's

"bloodshot," "red," and "[w]atery eyes," as well as his "droopy eyelids."

      Once Bet arrived, Waller directed defendant to exit the vehicle "to

perform sobriety testing." After defendant exited his vehicle, he "seemed . . . a

little off balance," reaching towards his car "in an attempt to steady himself."

Waller noted defendant was "visibly swaying as he stayed in . . . place" and "his

clothing was dirty and . . . mussed." Additionally, Bet noted defendant "did

[not] have proper balance, was leaning and swaying."          After Waller and

defendant proceeded to a "dry and flat" area of the sidewalk, Waller asked

defendant "if he had any issues" that would cause a problem for him in

performing the tests. Although defendant indicated "he had problems with his

knee," Waller did not observe "any physical deformities or imperfections."

      As Waller began explaining the field sobriety tests, defendant "stopped

[him] and told [him] that he didn't speak English." Up to that point, Waller and

defendant had communicated in English. Bet, who was fluent in Spanish, then

"asked . . . defendant in Spanish if he would like to do the testing in Spanish."

In response, defendant placed "his arms behind his back" and told Waller "just

arrest me."    After Bet and Waller provided defendant with additional




                                                                            A-0754-20
                                       6
opportunities to complete the tests, defendant "refused to take the field sobriety

test." Instead, defendant repeated "several . . . times 'just lock me up.'"

      Based on their training and experience, both Waller and Bet believed

defendant was intoxicated.       Waller arrested defendant for driving while

intoxicated and transported him to police headquarters for processing. While in

the back of the patrol car, Waller observed defendant's "mood" alternate between

"crying" and "indifferen[ce]." Waller also detected the odor of alcohol in the

interior of his patrol car once defendant entered the vehicle. Upon arrival at

headquarters, Waller noted defendant continued to have "trouble walking."

After defendant was read the Attorney General's Standard Statement for Motor

Vehicle Operators, advising him in Spanish that he was required to submit breath

samples for testing to determine alcohol content, or be issued a separate

summons for refusing,1 defendant verbally agreed in English to provide breath

samples.

      Bound Brook Police Officer Gary Ulmer, a certified Alcotest operator,

administered defendant's test. Ulmer detailed his training and experience as an

Alcotest operator and authenticated the foundational documents required under


1
  A "print" version of the statement was provided to defendant while an "audio"
recording of the statement was played for defendant from the computer.


                                                                              A-0754-20
                                         7
State v. Chun, 194 N.J. 54 (2008).2 Ulmer explained "[t]he Alcotest 7110 is a

relatively simple machine . . . you turn it on and you just follow the instructions."

      According to Ulmer, after ensuring there were no radios, cell phones or

other electronic devices in the processing room, he observed defendant for the

required twenty-minute period prior to taking any breath samples. During the

twenty-minute observation period, which Ulmer calculated using the clock on

the wall,3 Ulmer confirmed there was no "foreign object . . . com[ing] back into

[defendant's] mouth," such as "vomit" or "regurgitat[ion]" of any kind to

contaminate the breath test results. After twenty minutes, Ulmer instructed

defendant how to blow into the machine to ensure an adequate breath sample.

On his first attempt, defendant provided an insufficient sample evidenced by the



2
   The documents included Ulmer's up-to-date Alcotest certification card, the
calibration records indicating the Alcotest machine was calibrated within six
months of defendant's test, the coordinator's up-to-date certification card
attesting to the coordinator's certification to inspect and calibrate Alcotest
machines statewide, the New Standard Solution Report documenting that the
simulator solution of the Alcotest machine was changed within thirty days of
defendant's test, the Certificate of Analysis confirming that the simulator
solution was tested and found to be within acceptable tolerances, and the
Alcohol Influence Report generated by Ulmer documenting the administration
of defendant's test.
3
  Waller also stated defendant was observed for "[o]ver [twenty] minutes"
immediately preceding the administration of the test.


                                                                              A-0754-20
                                         8
machine indicating "[m]inimum volume not achieved." Ulmer then changed the

mouthpiece and repeated the process. Thereafter, Ulmer obtained two valid

breath samples, showing defendant's blood-alcohol content (BAC) was 0.140%

for each test. Ulmer changed the mouthpiece before each breath sample.

      Waller ultimately issued defendant motor vehicle summonses for DWI,

driving without a license, and careless driving, N.J.S.A. 39:4-97.4

      On June 6, 2019, following a testimonial hearing, the municipal court

judge denied defendant's suppression motion, crediting Officer Waller's

testimony and finding the officer had a reasonable and articulable suspicion to

justify the motor vehicle stop based on his observation of "two motor vehicle

infractions." The municipal court trial was conducted on October 17, 2019,

during which the State produced Waller, Bet, and Ulmer as witnesses.

Defendant produced Herbert Leckie, who was qualified without objection as an

expert in the use of the Alcotest. During his testimony, Leckie challenged the

reliability of the Alcotest results on various grounds. Numerous documentary

exhibits, including the foundational documents, were also admitted into



4
    "A person who drives a vehicle carelessly, or without due caution and
circumspection, in a manner so as to endanger, or be likely to endanger, a person
or property, shall be guilty of careless driving." N.J.S.A. 39:4-97.


                                                                          A-0754-20
                                       9
evidence. Following the trial, on November 19, 2019, 5 the municipal court judge

found defendant guilty of DWI and driving without a license, and merged the

careless driving summons into the DWI.

      Defendant appealed to the Law Division pursuant to Rule 3:23-1.

Following a trial de novo based on the record developed in the municipal court,

Judge Michael J. Rogers entered an order on October 7, 2020, finding defendant

guilty of DWI and an amended charge of driving with an expired driver's license.

In his accompanying statement of reasons, the judge recited at length the

governing legal principles. Giving "due" but not "necessarily controlling []

regard to the municipal judge's . . . credibility" findings, Judge Rogers found the

officers' testimony "factual, credible, and supported by the record."



5
  Although the trial occurred almost seven years after defendant's arrest, nothing
in the record credibly explains the reason for the delay. When the parties
appeared for a pre-trial conference on February 5, 2019, in response to the
municipal court judge's inquiry regarding the delay, defense counsel responded
he "[thought defendant] was arrested . . . . by immigration." Throughout the
proceedings, defense counsel protested the prosecutor's failure to provide
various items in discovery despite counsel's specific request pursuant to State v.
Holup, 253 N.J. Super. 320 (App. Div. 1992). The prosecutor responded that
given the age of the case, the items were not preserved because there had not
been an immediate request. The municipal court judge found it was
"unreasonable" to "expect the Bound Brook Police Department to retain records
for that length of time." In fact, Bet, who was promoted to Chief of Police by
the time defendant's trial was conducted, testified Bound Brook Police
Department's retention schedule was sixty-two days.
                                                                            A-0754-20
                                       10
      Judge Rogers held the motor vehicle stop "was lawful and appropriate"

based on Waller's "reasonable [and] articulable suspicion that the driver ha[d]

committed a motor vehicle violation." See State v. Atwood, 232 N.J. 433, 444

(2018) ("An officer may stop a motor vehicle only upon 'articulable and

reasonable suspicion' that a criminal or motor vehicle violation has occurred.").

Specifically, the judge noted Waller testified "he observed defendant's vehicle

'nearly [strike] multiple parked cars . . . before jerking back to the center of the

lane'" and "fail[] to follow a marked turning course" by making "a left turn from

the right lane."

      Regarding the arrest, the judge determined Waller "had probable cause to

believe that defendant operated his motor vehicle while under the influence of

alcohol."   In support, the judge relied "on the officer's observations of

defendant's erratic driving, admission of alcohol consumption, and other on -

scene observations and indication of intoxication." See State v. Moskal, 246

N.J. Super. 12, 21 (App. Div. 1991) ("[T]he yardstick for making [an] arrest for

driving while under the influence of intoxicating liquor . . . is whether the

arresting officer 'had reasonable grounds to believe' that the driver was operating

a motor vehicle in violation [of N.J.S.A. 39:4-50]." (alteration in original)

(quoting Strelecki v. Coan, 97 N.J. Super. 279, 284 (App.Div.1967))).


                                                                             A-0754-20
                                        11
      Next, the judge determined the evidence established "defendant's guilt

beyond a reasonable doubt of operating a motor vehicle while under the

influence of alcohol" to sustain both "an observation case" and "a per se case,"

"either" of which "may form the basis for a DWI conviction." See State v. Kashi,

360 N.J. Super. 538, 544-45 (App. Div. 2003) (explaining that "the offense of

driving while intoxicated" under N.J.S.A. 39:4-50 may be "proved through

either of two alternative evidential methods: proof of a defendant's physical

condition or proof of a defendant's blood alcohol level").

      As to the observation case, the judge found evidence sufficient to establish

defendant's guilt "based on the observations and opinion testimony" of Waller

and Bet. The judge concluded the observations and opinions of the officers were

"grounded in factual evidence," and based on their "training and experience in

the detection of motorists operating while under the influence of alcohol."

      "In addition to the erratic driving and motor vehicle violations," the

judge's opinion recited a detailed list of the officers' other observations: "slurred

speech"; "incorrect birthday"; "unable to provide address"; "[o]ff balance while

walking"; "visibly swaying"; "[b]loodshot, watery, and droopy eyes"; "[o]dor of

alcohol on breath"; "[c]lothing mussed and disheveled"; "[s]low movements";

"fumbling for documents"; "[a]dmitted consuming alcohol prior to operating


                                                                              A-0754-20
                                        12
motor vehicle"; refusal "to continue field tests"; "patrol car smell[ing] of

alcohol" after defendant entered; "alternat[ing]" "demeanor"; and "[t]rouble

walking at headquarters." See State v. Federico, 414 N.J. Super. 321, 327 (App.

Div. 2010) ("[T]he judge could accept the observations of the police regarding

defendant's disheveled appearance, slurred language, watery eyes, and smell of

alcohol, and make credibility determinations to conclude defendant was

operating the vehicle while intoxicated from drinking alcohol.").

      As to the per se case, the judge found "the breath test results

[scientifically] reliable and admissible in evidence to prove a per se case beyond

a reasonable doubt." In that regard, citing Chun, 194 N.J. at 134, the judge

acknowledged "[a]s a precondition for admissibility of Alcotest results, the State

must establish by clear and convincing evidence that: (1) the Alcotest was in

proper working order and had been 'inspected according to procedure'; (2) 'the

operator was certified'; and (3) the operator administered the test 'according to

official procedure.'"

      Further, the judge noted:

                   The third Chun factor requires the Alcotest
            operator to "wait twenty minutes before collecting a
            sample to avoid overestimated readings due to residual
            effects of mouth alcohol," and "observe the test subject
            for the required twenty-minute period of time to ensure
            that no alcohol has entered the person's mouth while he

                                                                           A-0754-20
                                       13
            or she is awaiting the start of the testing sequence."
            Chun, 194 N.J. at 79.

            Once the requisite waiting period has elapsed, the
            testing process can begin. Ibid. First, the device
            automatically samples room air to check for
            contaminants; this is commonly known as the blank air
            test. Chun, 194 N.J. at 80. If the initial test is valid,
            the machine performs the control test, which measures
            a standard alcohol solution. Ibid. If that test is also
            valid, that is, if the device accurately analyzes the
            standard solution, a second blank air test is performed,
            after which the operator can obtain a breath sample
            from a defendant. Ibid. After the defendant provides a
            sample, the device performs a third blank air test to
            purge the defendant's sample from the device, and then
            locks out for a two-minute period. Id. at 81. No less
            than two minutes thereafter, a second breath sample is
            taken from the defendant. Id. at 81.

      The judge determined "[t]he foundation documents introduced into

evidence" by the State "were authenticated" and "demonstrate[d] by clear and

convincing evidence that the Alcotest device used in this case was functioning

properly and produced accurate breath test results. All procedural safeguards

were employed, including the [twenty]-minute observation period, and the

mouthpiece changes between the three breath tests." In support, the judge relied

on Ulmer's testimony that prior to administering the test, "he observed defendant

for the requisite [twenty] minutes." After "defendant provided an insufficient

sample" "[o]n the first breath test," Ulmer "changed the mouthpiece" and


                                                                          A-0754-20
                                      14
administered "[t]wo additional tests" "with a sufficient breath sample," "each

test report[ing] a BAC of 0.14%."

      The judge expressly considered defendant's expert's contention that

because "there was no two-minute lockout between the first failed test for

insufficient sample, test [number one], and the first valid breath test, test

[number two]," the second test could not "be deemed reliable." In that regard,

Leckie posited:

                  The problem . . . is . . . [the] potential
            contamination of that second breath sample, the first
            valid breath sample could have been contaminated by
            the air that remained in his mouth because the two-
            minute lockout was not afforded by the instrument
            which it should have been according to the protocol that
            was set up for this instrument in the State of New
            Jersey.

      The judge rejected Leckie's contention as "pure speculation." In support,

the judge pointed to Ulmer's testimony that he "followed the prompts on the

device" and "[t]he device reported no error concerning a two-minute lockout

problem." The judge concluded:

                   The court finds the breath test results in this case
            reliable because the two accepted tests [number two and
            number three] were each 0.14% BAC. If the first
            "failed" test resulted in mouth alcohol remaining that
            affected or elevated the second test results, this would
            have resulted in the second test result with a higher
            reported BAC than the third test taken after the required

                                                                          A-0754-20
                                       15
           two-minute lockout. It is noteworthy that defendant's
           expert did not testify that there was a doubt about the
           validity of the third breath test - only the second test
           because there was no two-minute lockout between the
           first failed test and the second test. The Alcotest has
           built-in safeguards to [e]nsure the production,
           recording, and reporting of reliable results. The device
           is self-diagnostic. The device itself will warn the
           operator of system malfunctions and reports its findings
           in writing. The real inquiry is to determine whether the
           Alcotest device was functioning properly not whether
           there exists a hyper-technical collateral issue that
           invites guesswork and speculation.

     The judge also rejected defendant's reliance on the computer aided

dispatch (CAD) reports to undermine Ulmer's compliance with the twenty-

minute observation period. The judge stated:

           [Ulmer] testified that he observed the defendant
           continuously at headquarters for at least [twenty]
           minutes by using a wall clock. The discrepancy of the
           times in the CAD reports with this testimony may be
           attributable to a time entry error, or lack of
           synchronization of the computer clock that generates
           CAD times with the wall clock.[6] The court accepts the
           testimony of [Ulmer]. He was positive that he waited
           the requisite [twenty]-minute period. The defense
           expert acknowledged that there is no requirement in
           Chun or any of the AG guidelines that this [twenty]-
           minute observation period must be documented. The
           operator's procedural error of entering the stop time as


6
   Significantly, Waller testified the computer for the CAD times was not
synchronized with the clock in the police vehicle, the clock on the wall at
headquarters, or the internal clock of the Alcotest machine.
                                                                      A-0754-20
                                     16
            opposed to the arrest time is of no moment because the
            [twenty]-minute observation period was adhered to.

            [Citations omitted.]

      Finally, the judge rejected defendant's claims he was denied a fair trial,

stating:

                   Defendant raises several arguments alleging that
            he was denied a fair trial by the municipal court judge,
            i.e., testimony allowed that was not reflected in the
            discovery, hearsay evidence introduced (arresting
            officer reading from his police report), destruction of
            the video, failure to control the trial, leading questions
            permitted, etc.

                   A defendant is entitled to a fair trial, not a perfect
            trial. State v. Cummings, 321 N.J. Super. 154, 170
            (App. Div. 1999) (quoting Ludwak v. U.S., 507 U.S.
            929 (1993)[)]. The municipal court judge treated both
            sides fairly and impartially, and explained all of his
            rulings.

                  As for the videotape issue raised by defendant, at
            the time of trial the case was over seven years old
            through no fault of the State, and the videotape was
            long before recorded over per police department policy.
            The court finds no irregularity in this policy, nor any
            discovery deficiency on the part of the State. [7]

7
  See State v. Hollander, 201 N.J. Super. 453, 479 (App. Div. 1985) (explaining
that in determining "whether a due process violation has occurred when there
has been either suppression, loss or destruction of physical evidence in a
criminal trial," courts should consider "whether there was bad faith or
connivance on the part of the government," "whether the evidence suppressed,
lost or destroyed was sufficiently material to the defense," and "whether


                                                                            A-0754-20
                                        17
      In this ensuing appeal, defendant renews the arguments explicitly rejected

by Judge Rogers, arguing the stop was not supported by the requisite reasonable

and articulable suspicion of a traffic violation; 8 his arrest for DWI was not

supported by probable cause; 9 his per se conviction was flawed due to non-

compliance with the requirements in Chun; and various due process violations

based on cumulative procedural errors, including failure to produce discovery,

particularly the State's failure to preserve the video from the motor vehicle

recorder (MVR).

      "Our role in an appeal such as this one is limited, in that we 'consider only

the action of the Law Division and not that of the municipal court.'" State v.

Adubato, 420 N.J. Super. 167, 175-76 (App. Div. 2011) (quoting State v.




defendant was prejudiced by the loss or destruction of the evidence") (citations
omitted).
8
   Defendant takes issue with the fact that Waller's observation of the traffic
violations occurred after he had followed defendant's vehicle while on routine
patrol. However, we find no constitutional significance to that fact in the
circumstances of this case and defendant provides no authority mandating a
contrary conclusion.
9
   Defendant attempted to undermine Waller's probable cause determination
based on his administration of the field sobriety tests. However, as the
municipal court judge pointed out, administration of the tests was
inconsequential "because [defendant] did [not] take the tests."
                                                                            A-0754-20
                                       18
Oliveri, 336 N.J. Super. 244, 251 (App. Div. 2001)). While "[t]he Law Division

determination is de novo on the record from the municipal court, [see R.] 3:23-

8(a), . . . the Law Division judge must give 'due, although not necessarily

controlling, regard to the opportunity of the magistrate to judge the credibility

of the witnesses.'" Id. at 176 (quoting State v. Johnson, 42 N.J. 146, 157 (1964)).

      In turn, we consider only whether there is "sufficient credible evidence

present in the record" to uphold the findings of the Law Division, not the

municipal court. Johnson, 42 N.J. at 162. We do not "weigh the evidence, assess

the credibility of witnesses, or make conclusions about the evidence." State v.

Locurto, 157 N.J. 463, 472 (1999) (quoting State v. Barone, 147 N.J. 599, 615

(1997)) (internal quotation mark omitted). However, the legal determinations

of the Law Division judge are not entitled to any special deference, and we

review those decisions de novo. State v. Ugrovics, 410 N.J. Super. 482, 487-88

(App. Div. 2009).

      Here, sufficient credible evidence exists in the record to support Judge

Rogers's finding that the arresting officer had an articulable and reasonable

suspicion that defendant committed motor vehicle violations to justify the stop,

and probable cause to believe defendant was operating a motor vehicle while

under the influence of intoxicating liquor. Further, there is ample credible


                                                                            A-0754-20
                                       19
evidence in the record to sustain the judge's finding that the State established

both an observation and a per se violation of the DWI statute beyond a

reasonable doubt. We discern no sound reason or justification for disturbing the

judge's findings and legal conclusions and reject defendant's contrary claims,

including his claims that he was denied a fair trial. Accordingly, the October 7,

2020 order finding defendant guilty of DWI is affirmed substantially for the

reasons expressed in Judge Rogers's written statement of reasons accompanying

the order. Any arguments not specifically addressed are without sufficient merit

to warrant further discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-0754-20
                                      20